DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 11/29/2021.
Claims 8, 9, 11-13 and 16-22 are pending.
Claim 8 is amended.
Claims 1-5, 7, and 14 are cancelled.

Response to Arguments

Applicant’s arguments filed 11/29/2021 have been fully considered but are moot in view of the new grounds of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Rejections based on a newly cited reference(s) follow.


Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 9, 11-13, 17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over  US Patent Publication No. 2012/0303674 to Boensch et al., (hereinafter Boensch), in view of US Patent Publication No. 2017/0139403 to Saitou (hereinafter Saitou), in further view of US Patent Publication No. 2016/0167186 to Chan et al., (hereinafter Chan), and in further view of US Patent Publication No. 2018/0032058 to Mizuno et al., (hereinafter Mizuno)


Regarding claim 8, Boensch teaches a system for sharing device-related data using remote data transmission, of machining devices for machining of workpieces (Communications link to a database containing machining related data, wherein settings, recommendations, parameters, etc., can be obtained and provided for a plurality machining devices, see Figs. 1-4, P12-13, P30-31, P55, 64-65, 68, 71, Boensch), comprising: a main computer for creating and providing a database in which the device-related data is to be managed (Server with database, see Abs, P58, Boensch); a first workstation of a first machining device, the first workstation for connecting to the main computer via a data communication link (Communications link to a database from a plurality of machining tool clients. One tool is a first workstation, see P22-23, P12, P58, Figs. 1-4, Boensch); and a second workstation of a second machining device, the second workstation for connecting to the main computer via a data communication link (Communications link to a database from a plurality of machining tool clients. A different tool from a plurality of tool clients is a second workstation, see P22-23, P12, P58, Figs. 1-4, Boensch), wherein at least one of the first and second workstations is configured to cause the device-related data to be stored in the database of the main computer, the main computer making the device-related data available to the other of the first and second workstations (Communications link to a database containing machining related data, wherein settings, recommendations, parameters, etc., can be obtained and provided for access by a different machining client, see P73-74, P70-71, P67-68, P12-13, P30-31, P55, 64-65, p6-7, , 26Figs. 1-4, Boensch), wherein the device-related data comprises machining-specific parameters, which comprises at least one of the following parameters: a type of workpiece, a material to be processed, a tool type, a tool material, or method parameters, wherein the method parameters comprise a feed rate, a rotational speed, a cutting speed, a cutting force, a temperature, a material amount, excipients, a surface quality, a quality, or a tool life (Data includes tool, material, and process data parameters, see P17, P14, P12, P20, P22-23, P63, Boensch), and the device-related data are machining-specific parameters with which an improvement of the machining quality can be achieved (A database containing machining related data, including parameter settings, recommendations, parameters, etc., is used for improving production, see P31, P64-65, P73-74, P70-71, P67-68, P12-13, P30-31, P55, 64-65, p6-7, , 26Figs. 1-4, Boensch).
Boensch does not explicitly teach wherein a received device-related data are optimized machining-specific parameters; wherein a first or second machining device including the at least one of the first and second workstations comprises at least one workpiece detection device for detecting workpiece parameters comprising elasticity modulus, density, thickness, or layer thickness, wherein a first or second machining device is configured to detect device measurement values comprising drive load, vibrations at a tool and/or at the first machining device, or a feed speed, and wherein at least one of the first and second workstations is configured to determine, based on the device measurement values, whether workpiece machining carried out is a stable machining or not, and accordingly whether to transmit the machining-specific parameters to a main location or not, and wherein at least one of a first and second workstations is configured to transmit device-specific data to a main computer in response to an instruction of an operator of a corresponding machining device.

However, Saitou from the same or similar field of machining, teaches wherein a received device-related data are optimized machining-specific parameters (Optimal cutting conditions, see P14,  P7, P9-11, P13-14, Saitou); Saitou also teaches wherein at least one of a first and second workstations is configured to cause device-related data to be stored in a database of a main computer, the main computer making the device-related data available to the other of the first and second workstations (Device related data from a machine is sent to a main numerical controller computer database, which is shared database such that a second (and other) machines can access said database and data, where the data includes tool and processing parameters, see P10-11, P13-14, Saitou).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the machining as described by Boensch and incorporating shared database, as taught by Saitou.  
One of ordinary skill in the art would have been motivated to do this modification in order to better streamline and share accumulated data and knowledge among machines to facilitate usage of process conditions (see P14, P8, Saitou). 



However, Chan from the same or similar field of machine tool for workpiece machining, teaches wherein a first or second machining device including the at least one of the first and second workstations comprises at least one workpiece detection device for detecting workpiece parameters comprising elasticity modulus, density, thickness, or layer thickness (Material properties of a workpiece are detected, including thickness, elasticity, shape, etc.,, and are considered for selection of suitable processes parameters of a machining for a processing operation from a stored data base, thus the process parameter proposal is pre-selected based on workpiece parameters, including control parameters and recommendation on process parameter, both based on workpiece detection, see P14-16, P18-20, P43, P30, 29, P35-P36, P2, P5-6,  P1, Chan).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the machining as described by Boensch and incorporating detecting material properties to provide processing parameters, as taught by Chan.  
One of ordinary skill in the art would have been motivated to do this modification in order to select the most suitable process parameters for a give type of material to be processed (see P14-16, P18-20, P43, P30, 29, P35-P36, P2, P5-6,  P1, Chan). 

Boensch does not explicitly teach wherein a first or second machining device is configured to detect device measurement values comprising drive load, vibrations at a tool and/or at the first machining device, or a feed speed, and wherein at least one of the first and second workstations is configured to determine, based on the device measurement values, whether workpiece machining carried out is a stable machining or not, and 
However, Mizuno from the same or similar field of machine tools, teaches a first or second machining device is configured to detect device measurement values comprising drive load, vibrations at a tool and/or at the first machining device, or a feed speed (Machining measurements including vibrations, drive values, P49-50, P39, Mizuno), and wherein at least one of the first and second workstations is configured to determine, based on the device measurement values, whether workpiece machining carried out is a stable machining or not, and accordingly whether to transmit the machining-specific parameters to a main location or not (Depending on machining execution information, the suitability of machining data is determined as to whether to transmit machining specific data to shared database, such that best possible data is sent, see P49-50, P39, Mizuno), and wherein a workstation is configured to transmit device-specific data to a main system in response to an instruction of an operator of a corresponding machining device (“ [0040] The change recording section 42 records the details of a change made to the information changed by the operator, among the information contained in the machining command 60. Before the start of the machining operations based on the machining command 60 by the machining command decoding and executing section 40, the CNC machine tool 4 allows the operator to refer to the information on the machining operations read from the machining command 60 by displaying the information on an unillustrated display device and change the cutting condition or the like included in the machining operations by operating an unillustrated input device when necessary. The change recording section 42 temporarily stores the details of the change as change information in a change information storage area provided on the unillustrated memory. Then, after the completion of the machining operations, the change recording section 42 stores the change information in the shared database 6 via the DB interface 43 in association with the machining command 60.” And “[0014] According to the present invention, it is possible to improve a machining command by making use of the know-how accumulated in a machining site and achieve an improvement in machining quality and reduction of the machining time. Moreover, by improving a machining technique database of the CAM by analyzing the machining state, it is possible to achieve an improvement in machining quality.” Thus, machining tool specific data is sent to a main database system on an operator command (i.e. instruction), see Mizuno. It should be noted that transmitting machine tool data to a central location by user instruction is also taught by at least the relevant prior art references by Albert and Becker, which were both cited in the previous office action, and which also relate to knowledge based machining where operators manually add new data to an expert or knowledge database.).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the machining as described by Boensch and incorporating decision to include certain data based on measured values and on a user instruction, as taught by Mizuno.  
One of ordinary skill in the art would have been motivated to do this modification in order to accumulate and maintain the best information regarding machining know-how in view of improving machining techniques for machining quality and on changes prompted by an operator (see P14, P49-50, 49, Mizuno). 


Regarding claim 9, the combination of Boensch, Saitou, Chan, and Mizuno teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Boensch further teaches wherein the main computer is a web server which has a World Wide Web address and is configured to create an internet connectivity for the transmission of device-related data between the first and second workstations (Communications is via known means, such as Internet, which has an IP address, see P53, P12, P54, Boensch). 



Regarding claim 11, the combination of Boensch, Saitou, Chan, and Mizuno teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Boensch further teaches each of first and second workstations having a unique means of identification compared to a main computer, via which the main computer is configured to uniquely assign device-specific data received from the respective workstation (Each tool has identification data, see P28,  P12, P14, P20, Boensch). 


Regarding claim 12, the combination of Boensch, Saitou, Chan, and Mizuno teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Boensch further teaches device-related data stored by one of a first and second workstations in a database being made anonymously available to the other of the first and second workstations (Data stored in database can be made available to others, but rendered anonymous, see P39-40, P23, P27, Boensch). 


Regarding claim 13, the combination of Boensch, Saitou, Chan, and Mizuno teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Boensch further teaches device-related data stored in a database being not made directly available to other of first and second workstation, but rather being provided in a form of average values or interpolated values (Data is collected from various sources and statistically evaluated and made available to others, see P23, Boensch). 


Regarding claim 17, the combination of Boensch, Saitou, Chan, and Mizuno teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Boensch further teaches data sets stored in a database being able to assessed with regard to their integrity (Data is safeguarded for consistency and deviations (i.e. “integrity”), see P25, P23, Boensch). 


Claim 20 is rejected on the same grounds as claims 8. 
Claim 21 is rejected on the same grounds as claim 9.

Claims 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Boensch, in further view of Saitou, in view of Chan, in view of Mizuno, and in further view of   US Patent Publication No. 2013/0184839 to Bauer et al., (hereinafter Bauer).
	
Regarding claim 18, the combination of Boensch, Saitou, Chan, and Mizuno teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Boensch does not explicitly teach data sets being able to be linked with one another in a database in order to be able to store different alternative proposals. 
Bauer from the same or similar field of machine tool for workpiece machining and use of stored (shared) expert knowledge, teaches data sets being able to be linked with one another in a database in order to be able to store different alternative proposals (Proposals and alternate proposals provided via linked data bank, see P16-17, P25, Bauer).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the machining as described by Boensch and incorporating different proposals, as taught by Bauer.  
One of ordinary skill in the art would have been motivated to do this modification in order to select the most suitable proposal for given circumstance (see P16, Bauer). 


Claim 22 is rejected on the same grounds as claim 8 and 18.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Boensch, in view of Saitou, in view of Chan, in view of Mizuno, and in further view of US Patent Publication US 2009/0110499 to Inagaki (hereinafter Inagaki).

Regarding claim 19, the combination of Boensch, Saitou, Chan, and Mizuno teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Boensch further teaches automatic transmitting of device-related data, to a main computer (Tool information transmitted to a server, see Figs. 1-4, P58, P34, P77, p22, Boensch)

Boensch does not explicitly teach transmission of device-related data, only then taking place if vibration values at a machining device are below a preset threshold value. 
However, Inagaki from the same or similar field of machine tool for workpiece machining, teaches transmission of device-related data, only then taking place if vibration values at a machining device are below a preset threshold value (Machine state information transmitted to storage when vibration is suppressed below a threshold, see P61, P10, Inagaki).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the machining as described by Boensch and incorporating consideration of vibration and storage based on vibration, as taught by Inagaki.  
One of ordinary skill in the art would have been motivated to do this modification in order to better obtain machining state parameters that are known to provide stable processing (see P61, Inagaki). 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Boensch, in further view of Saitou, in view of Chan,  in view of Mizuno, in further view of Faust, and in further view of US Patent Publication No. 2006/0058908 to Kamiya et al., (hereinafter Kamiya).

Regarding claim 16, the combination of Boensch, Saitou, Chan, Mizuno, and Faust teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Boensch implies a database provided by a main computer being searchable based on one or more of the following categories: tool type, tool number, and a product data, wherein the product data comprises a Tool user is able to obtain information for specific tool and material, etc., see P31, P37, Fig. 7, Fig. 8, P74-75, Boensch). 
However, Faust from the same or similar field of machine tools explicitly teaches a database provided by a main computer being searchable based on one or more of the following categories: tool type, tool number, and a product data, wherein the product data comprises a material, workpiece dimensions, strength, device type, and a manufacturer (Search queries can be made for data on the basis of tool parameters, see P69-71, Faust).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the machining as described by Boensch and incorporating certain query criteria, as taught by Faust.  
One of ordinary skill in the art would have been motivated to do this modification in order to better obtain desired information regarding a particular configuration (see P69-71, Faust). 

However, Kamiya from the same or similar field of machine tools explicitly teaches a database provided by a main computer being searchable based on one or more of the following categories: tool type, tool number, and a product data, wherein the product data comprises a material, workpiece dimensions, strength, device type, and a manufacturer (Search queries can be made for data on the basis of workpiece, see P126, P133, Kamiya).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the machining as described by Boensch and incorporating certain query criteria, as taught by Kamiya.  
One of ordinary skill in the art would have been motivated to do this modification in order to better obtain desired information regarding a particular configuration (see P69-71, Faust). 
	



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117